Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                          FILED
any court except for the purpose of                          Sep 11 2012, 9:19 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

KIMBERLY A. JACKSON                               GREGORY F. ZOELLER
Indianapolis, Indiana                             Attorney General of Indiana

                                                  ERIC P. BABBS
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

JOSEPH V. HAAS,                                   )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )        No. 42A05-1202-CR-80
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                      APPEAL FROM THE KNOX SUPERIOR COURT
                         The Honorable W. Timothy Crowley, Judge
                               Cause No. 42D01-0801-FA-5



                                      September 11, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                STATEMENT OF THE CASE

       Joseph Haas appeals his sentence following the revocation of his probation. He

presents a single issue for our review, namely, whether the trial court abused its

discretion when it denied his request to participate in work release in lieu of

incarceration.

       We affirm.

                         FACTS AND PROCEDURAL HISTORY

       In November 2009, Haas pleaded guilty to possession of methamphetamine, as a

Class B felony.      The trial court imposed a twelve-year sentence, all suspended to

probation. And the trial court ordered that Haas would serve the first six years of his

probation at the Wabash Valley Regional Community Corrections Work Release Center. 1

A few weeks after sentencing, in January 2010, Haas admitted to having violated the

terms of his probation by visiting a common nuisance and by violating the terms of the

work release program by being “‘Out of Bounds’ Unaccountable.” Appellant’s App. at

169. Accordingly, the trial court revoked the work-release portion of Haas’s sentence,

six years, and ordered that Haas serve those six years in the Department of Correction

(“DOC”). Haas was to complete an additional six years of supervised probation after his

release from the DOC.

       On May 17, 2011, after Haas’s release from the DOC and while he was on

supervised probation, the State filed a notice of probation violation alleging that Haas had

tested positive for methamphetamine and had received stolen property. Haas admitted to


       1
          The trial court’s order is somewhat confusing in that it refers to the “executed portion of
Defendant’s suspended sentence[.]” Appellant’s App. at 178.
                                                 2
both violations, and the trial court revoked his probation. At sentencing, Haas asked that

he be placed in work release. The trial court denied that request and ordered Haas to

serve the remainder of his sentence, six years, in the DOC. This appeal ensued.

                                 DISCUSSION AND DECISION

        Haas’ sole contention on appeal is that the trial court abused its discretion when it

ordered him to serve six years in the DOC. In particular, Haas asserts that “[t]he trial

court’s finding that work release is inappropriate is inconsistent with the evidence and

with the disposition in the Receiving Stolen Property case,2” which was the basis of one

of his probation violations. Brief of Appellant at 7. We cannot agree.

        We review a trial court’s sentencing decision following a probation revocation for

an abuse of discretion. Sanders v. State, 825 N.E.2d 952, 957 (Ind. Ct. App. 2005). An

abuse of discretion will be found “where the decision is clearly against the logic and

effect of the facts and circumstances.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007).

        Indiana Code Section 35-38-2-3 provides in relevant part:

        (h) If the court finds that the person has violated a condition at any time
        before termination of the period, and the petition to revoke is filed within
        the probationary period, the court may impose one (1) or more of the
        following sanctions:

                (1) Continue the person on probation, with or without
                modifying or enlarging the conditions.

                (2) Extend the person’s probationary period for not more than
                one (1) year beyond the original probationary period.

                (3) Order execution of all or part of the sentence that was
                suspended at the time of initial sentencing.

        2
          Haas alleges that because he was sentenced to work release for the receiving stolen property
conviction, it follows that he was a “proper candidate” for work release in this case. Brief of Appellant at
10. We reject Haas’ reasoning on this issue.
                                                     3
       In support of his contention on appeal, Haas concedes that he was “responsible for

his return to prison from failed work release” following his first probation revocation in

January 2010, but, he maintains, “he now has a special motivation for complying with the

conditions of work release which he lacked previously.” Brief of Appellant at 9. Haas

then describes the “emotional bond with his son” that has since developed, and his desire

for “specialized care for his drug addiction.” Id. at 9-10. Haas asserts that the trial

court’s “rejection of work release” is “against the logic and effect of the facts in this

case.” Id. at 8.

       But our review of the trial court’s sentencing statement shows that the court gave

careful consideration to Haas’ request and weighed it against the State’s recommendation

that Haas serve his sentence in the DOC. Indeed, the trial judge revealed that he has

known Haas “for a long time,” having represented him as a defense attorney twenty-one

years prior, and that he has been “pulling for [Haas] for a long time.” Transcript at 41.

But given Haas’ history of probation violations, the trial court concluded that work

release was not appropriate and imposed the six-year sentence in the DOC. Haas has not

demonstrated that the trial court’s imposition of this sentence is against the logic and

effect of the facts. The trial court did not abuse its discretion when it sentenced Haas to

six years at the DOC.

       Affirmed.

KIRSCH, J., and MAY, J., concur.




                                            4